Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2017.10.23
                                                                          15:47:43 -05'00'




                   People v. Walker, 2017 IL App (2d) 160589



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JANET S. WALKER, Defendant-Appellant.



District & No.     Second District
                   Docket No. 2-16-0589



Filed              September 11, 2017
Rehearing denied   October 17, 2017



Decision Under     Appeal from the Circuit Court of Du Page County, No. 14-CF-1888;
Review             the Hon. John J. Kinsella, Judge, presiding.



Judgment           Affirmed.


Counsel on         Daniel G. Austin, of Austin Law Group, LLC, of Hinsdale, and Terry
Appeal             A. Ekl and Vincent C. Mancini, of Ekl Williams & Provenzale LLC,
                   of Lisle, for appellant.

                   Robert B. Berlin, State’s Attorney, of Wheaton (Patrick Delfino,
                   Lawrence M. Bauer, Mary A. Fleming, and Lisa A. Hoffman, of
                   State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                   People.
     Panel                    JUSTICE SCHOSTOK delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Hudson and Justice Birkett concurred in the
                              judgment and opinion.


                                                OPINION

¶1         The defendant, Janet S. Walker, was found guilty of felony theft (720 ILCS 5/16-1(a)(1),
       (a)(2) (West 2012)) following a bench trial. Walker does not dispute that she exercised
       unauthorized control over property that did not belong to her, but she argues that she could not
       be convicted unless the State proved that the victims named in the indictment were indeed the
       true “owners” of the property at issue. Because there may be several parties who qualify as
       “owners” under the law and all that is necessary is that the State prove that the named victims
       had a greater interest in the property than she did, her argument has no merit.

¶2                                          I. BACKGROUND
¶3         Between 2010 and 2013, Walker was employed by Williamson Management. Williamson
       Management managed the operations of between 46 and 51 condominium developments
       (properties) on behalf of the condominium association (CA) boards—collecting assessments
       from the residents and depositing them into the appropriate CA accounts; taking calls from
       residents, including requests for maintenance; overseeing vendors and work orders; paying
       bills; maintaining financial records regarding the CA accounts; and reporting to the CA boards
       regarding financial matters. Williamson Management employed a total of seven people to
       manage these properties.
¶4         Walker was one such property manager and was responsible for managing between seven
       and nine properties. As such, she served as the liaison between Williamson Management and
       the boards of the properties she managed and also between those boards and vendors. She
       oversaw daily operations, processed bills for payment through the Williamson Management
       accounting department, prepared budgets, and provided the boards with financial reports at
       their monthly meetings. The properties Walker managed included Long Valley, Whispering
       Pines, Briar Hill I and II, and Hidden Glen.
¶5         Although Williamson Management collected assessments from residents on behalf of the
       CAs, the payments were made out to the CA in which each resident lived and were deposited
       directly into that CA’s bank account. Williamson Management served as the conduit for those
       payments and kept track of them, reporting any delinquencies to the board. Under no
       circumstances were payments from residents to be made payable to any individual property
       manager.
¶6         Under the agreements executed by the condominium owners, if the owners did not timely
       pay their assessments, they could be evicted and the units put into foreclosure. The procedure
       was as follows. First, Williamson Management notified the CA board of the delinquent
       assessments and sent notices to the resident. If the board decided to proceed with an eviction, it
       referred the matter to its attorneys, who sent further notices and then filed suit, eventually
       obtaining an order of possession. At that point, the CA was legally entitled to rent out the


                                                   -2-
       condominium unit while the foreclosure was proceeding and to keep any rent it received as
       repayment of the unpaid assessments. The CA board generally asked the Williamson
       Management property manager to oversee the process of finding tenants for the short-term
       rental of the unit. As this service was outside the property manager’s usual duties, the property
       manager received a commission of one month’s rent for performing it. To receive such a
       commission, the property manager was required to submit a written request. The commission
       would then be paid by the CA through Williamson Management. In no event was a property
       manager supposed to receive a commission directly from the renter.
¶7          In early 2013, an accounting irregularity came to light in connection with one of the
       properties managed by Walker: Williamson Management’s records reflected a deposit into a
       CA account, but there was no corresponding deposit shown in the bank records. Williamson
       Management audited all of the accounts for the properties Walker managed and found several
       other irregularities, including missing cash, unsupported credits to accounts, and unreconciled
       items from the bank records of the accounts. In March 2013, Walker and her attorney met with
       Walker’s supervisor, the president of Williamson Management, and Bensenville police
       detective Brian Dooley. When Walker was confronted with the irregularities, she initially
       denied that they were in fact irregularities. However, she soon admitted making all but one of
       the transactions identified. Walker was fired.
¶8          In 2014, Walker was charged with theft. The six-count indictment alleged that Walker stole
       more than $10,000 from Briar Hill II by exercising unauthorized control over the funds (count
       I) and obtaining the funds through deception (count II), stole more than $500 from Briar Hill I
       by exercising unauthorized control over the funds (count III) and obtaining the funds through
       deception (count IV), and stole over $10,000 from various entities listed in an attachment (the
       CAs of Briar Hill I and II, Hidden Glen, Long Valley, and Whispering Pines) by obtaining the
       funds through deception (count V) and exercising unauthorized control over the funds (count
       VI). See 720 ILCS 5/16-1(a)(1), (a)(2) (West 2012).
¶9          At trial, State witnesses testified that Walker had rented units to them in the properties
       listed in the indictment. Specifically, the witnesses testified that they responded to online rental
       ads that listed Walker as the contact, Walker supervised the rental process, and they signed
       leases listing Walker as the lessor, and they made money orders or checks for rent payable to
       Walker, at her instruction. (One exception to this last point was Dan Brennan, who testified
       that he made his checks payable to Williamson Management. Someone had crossed that out
       and written “Janet Walker” as the payee; he did not do this or authorize anyone else to do this.
       Dooley testified that, during his interview with her, Walker admitted to changing the payee on
       Brennan’s checks.) The State also introduced documentary evidence, copies of money orders
       and checks that witnesses testified they tendered to Walker as rent for their units and bank
       statements from Walker’s two Chase Bank accounts showing that such money orders and
       checks, totaling at least $80,850, were deposited into her accounts.
¶ 10        The State also produced witnesses who were members of the boards of the CAs named in
       the indictment. These witnesses uniformly testified that Walker was not authorized to rent out
       units without the approval of the CA boards and, even if she had such approval, she was not
       authorized to accept payments of any kind directly from tenants.
¶ 11        The very first witness called by the State was Annette Byrd, Walker’s supervisor at
       Williamson Management. Byrd testified that she had worked in real estate and property
       management for over 20 years. Among other things, Byrd explained the procedure by which a

                                                    -3-
       CA could gain legal possession of a unit for nonpayment of assessments. In response to a
       question by the trial court about who owned units where no orders of possession had yet been
       obtained, Byrd stated that, when a unit had been vacated and was in foreclosure but no order of
       possession had been issued, the unit could only be rented on a short-term basis. Once the
       foreclosure was completed and the bank took possession, any rental of the unit would have to
       end. On cross-examination, the defense attorney pursued this line of questioning. Byrd opined
       that, if a CA did not have an order of possession to take over a unit, the CA would not be
       entitled to any rents from that unit. In fact, she agreed that if the CA did not have an order of
       possession it would have no more right to such rents than the defendant. Instead, any such rents
       would belong to the owner. However, if the unit were properly rented out, the rents should go
       to the CA to pay the arrearage on the owner’s assessments.
¶ 12        Subsequently, when cross-examining the State’s witnesses who were members of CA
       boards, the defense asked whether each CA had pursued evictions and obtained orders of
       possession while Walker was serving as property manager for the CA. The answers varied.
       Georgia Opsahl, a board member of the Briar Hill II CA for 16 years, testified that the CA had
       initiated eviction proceedings once or twice during Walker’s tenure. However, she was not
       clear on the differences between the legal proceedings for eviction, foreclosure, and
       bankruptcy. Opsahl believed that, when a bank took over a unit through foreclosure, the bank
       was required to pay off any arrearage in assessments before it could sell the unit. Mark Timm,
       a board member for the Hidden Glen CA, recalled that the CA often did sue and obtain orders
       of possession. He did not know all the units where this had occurred. However, the CA had
       gotten an order of possession for the unit that Walker rented to Brianna Castelli (one of the
       witnesses who testified that she rented from Walker and that her money orders and checks for
       rent, which were made out to Hidden Glen, had “agent Janet Walker” written on them by
       someone other than her). Kevin Spieles, a board member at Whispering Pines, did not recall
       that CA ever “took over” any units through legal action. Patricia Rotondi, a board member at
       Long Valley for 17 years, recalled that in 2010 or 2011 an owner was evicted from a unit. The
       board agreed to rent it out and asked Walker to obtain a tenant. However, the board never
       authorized Walker to accept any rent payments from that unit. Rita Minnberg, president of the
       Briar Hill I board for over 20 years, testified that in 2011 or 2012 a unit went into foreclosure
       and the owners moved out and handed in their keys to Williamson Management. The CA’s
       attorney told the board that it was okay to take possession of the unit and rent it out to recover
       unpaid assessments.
¶ 13        At the beginning of the second day of trial, the State tendered five orders of possession for
       units in Long Valley, Whispering Pines, and Briar Hill, which it wished to submit as evidence.
       The defense objected on the grounds that the exhibits had not been disclosed earlier and that
       two of the orders of possession were for units where the tenants either had not testified or had
       not been able to identify Walker as the person they rented from. Taking the last objection first,
       the trial court stated that it did not believe that the renters had to testify, as long as the State
       could show that they rented the units and that their rent money ended up in Walker’s accounts.
       As to the late disclosure, the trial court noted that the documents were tendered in rebuttal to
       the argument raised the previous day by the defense, which had “opened the door.” The trial
       court also questioned whether the basic premise of this argument—that the CAs did not have
       any right to the rental proceeds unless they had obtained orders of possession for the
       units—was a valid defense, commenting that, even if the CAs had not properly perfected their


                                                    -4-
       legal interest in the rental proceeds, “that does not mean that [Walker] had any right to abscond
       with the proceeds *** for her personal benefit.” The trial court suggested that, if the defense
       itself was not valid, there was no prejudice from allowing the exhibits into evidence. Finally,
       the orders were public records equally available to both parties and were self-authenticating.
       For all of these reasons, the trial court ruled that the exhibits were admissible.
¶ 14       The State’s last witness was Dooley. Dooley began investigating Walker in 2013 for
       financial fraud. He reviewed records of her two Chase Bank accounts that had been
       subpoenaed. He personally prepared People’s exhibit No. 8—a summary of the rent checks
       and money orders deposited into Walker’s accounts—and it accurately reflected the
       information contained in Walker’s bank statements. There were 124 such checks and money
       orders, totaling $80,850. When he interviewed Walker, her attorney was present and she
       signed a waiver of her Miranda rights. Walker denied adjusting Williamson Management’s
       database to hide or falsely show various deposits and denied that the deposits into her accounts
       were improper. Walker also asserted that she was entitled to all of the money received from a
       certain tenant, which she estimated totaled less than $2000; in actuality, she received more
       than $5000 from that tenant. Walker conceded, however, that there was no reason for any
       tenant ever to write a check directly to her. Dooley also stated that Walker was identified as the
       lessor on all of the leases he viewed. All of the units at issue were “officially vacant” on
       Williamson Management records.
¶ 15       After the State rested, the defense moved for a directed finding, arguing that the State had
       failed to prove that the CAs listed in the indictment actually owned the rental proceeds from
       the units Walker rented out or that the CAs had any greater interest in those proceeds than
       Walker herself (who admittedly had no legal interest). The trial court expressed skepticism of
       this argument in a lengthy discussion, at one point commenting that the situation was akin to
       money left on a table at a sidewalk café; several parties, including the waiter, the restaurant
       owner, and the customer who left the money, could all plausibly assert some claim to the
       money, but all of their interests would be greater than that of someone simply passing by on the
       sidewalk, who (like Walker) would have no legal right to the money. The trial court denied the
       motion for a directed finding. After the trial court admonished Walker about her right to testify
       and she declined to do so, the defense rested. The parties gave closing arguments, during which
       the defense repeated its same argument about ownership.
¶ 16       The trial court found Walker guilty on all counts. Walker’s motion to reconsider or, in the
       alternative, for a new trial was denied. The trial court merged the convictions into a single
       charge—theft by unauthorized control of an amount greater than $10,000—and sentenced
       Walker to 60 days’ periodic imprisonment (work release from the county jail), three years’
       probation, restitution in the amount of $80,850, and fees and costs.

¶ 17                                           II. ANALYSIS
¶ 18       On appeal, Walker repeats her argument that the State did not prove its case against her
       because it did not show that the CAs had taken the steps necessary to obtain legal possession of
       the units she rented out and thus that they had any greater rights to the rental proceeds from
       those units than she. She argues that, in the absence of those procedures, only the owners of the
       units could have been victims of her theft, not the CAs named in the indictment.
¶ 19       Defendants have often challenged their theft convictions when the victim named in the
       charging instrument was different than the person or entity shown at trial to be the property’s

                                                   -5-
       owner on the ground that this variance between the charge and the proof at trial prejudiced
       their ability to present a defense. See, e.g., People v. Bristow, 8 Ill. App. 3d 805, 807-08
       (1972). Here, however, Walker expressly disavows any “variance” argument. Instead, she
       argues that the State failed to prove that the CAs named in the indictment were actually
       “owners” of the rental proceeds and that this failure means that the evidence was insufficient to
       sustain her conviction of theft. There is no merit to her argument.
¶ 20        In evaluating the sufficiency of the evidence, it is not the province of this court to retry the
       defendant. People v. Collins, 106 Ill. 2d 237, 261 (1985). The relevant question is whether,
       after viewing the evidence in the light most favorable to the prosecution, any rational trier of
       fact could have found the essential elements of the crime beyond a reasonable doubt. Id.;
       People v. Mills, 356 Ill. App. 3d 438, 444 (2005). The determination of the weight to be given
       to the witnesses’ testimony, their credibility, and the reasonable inferences to be drawn from
       the evidence are the responsibility of the trier of fact. People v. Steidl, 142 Ill. 2d 204, 226
       (1991); Collins, 106 Ill. 2d at 261. This standard applies whether the evidence is direct or
       circumstantial and whether the verdict is the result of a jury trial or a bench trial. People v.
       Cooper, 194 Ill. 2d 419, 431 (2000).
¶ 21        According to the law under which Walker was charged,
                “(a) A person commits theft when he or she knowingly:
                        (1) Obtains or exerts unauthorized control over property of the owner; or
                        (2) Obtains by deception control over property of the owner ***.” 720 ILCS
                    5/16-1(a)(1), (a)(2) (West 2012).
       The term “owner” is defined in section 15-2 of the Criminal Code of 2012 (Code) (720 ILCS
       5/15-2 (West 2012)) as “a person, other than the offender, who has possession of or any other
       interest in the property involved, even though such interest or possession is unlawful, and
       without whose consent the offender has no authority to exert control over the property.” This
       definition is broad, treating the term “owner” as encompassing a variety of interests, not just
       legally perfected property rights. “A possessory interest for the purposes of describing a
       criminal violation is not the same as a possessory interest as defined by traditional property law
       standards.” People v. Rothermel, 88 Ill. 2d 541, 547 (1982).
¶ 22        The elements of theft are twofold. “To prove the offense, it need only be shown [(1)] that
       someone other than the accused possessed or held an interest in the property and [(2)] that the
       accused was unauthorized in exerting control over that property.” In re W.S., 81 Ill. 2d 252,
       257 (1980). In W.S., the defendant was charged with stealing several leather jackets that were
       alleged to be the “ ‘property of Jean Nicole, a corporation.’ ” Id. at 253-54. The evidence at
       trial established that the store from which the jackets were taken was named “Jean Nicole,” but
       the only evidence offered regarding the identity of the corporate owner of the store (and the
       jackets) was hearsay. Further, the hearsay evidence suggested that the corporate owner was not
       “Jean Nicole” but was instead a corporation of a different name. Id. at 255. The defendant
       argued that the evidence was insufficient to support his conviction because the State had not
       proved the corporate existence of the owner. The supreme court rejected this argument, finding
       that the State had proved that the jackets belonged to someone other than the defendant and
       that the defendant had taken them without authorization and thus his conviction of theft was
       supported by sufficient evidence. Id. at 259.



                                                     -6-
¶ 23       Similarly, over a century ago, the supreme court upheld a theft conviction even though the
       woman identified as the owner in the charging document had not completed all of the steps
       necessary to prove title to the property. See People v. Frankenberg, 236 Ill. 408 (1908).
       Although she might not have perfected her title, she still had an interest in the property
       sufficient to support the conviction. Id. at 414.
¶ 24       As the supreme court has noted, over time, Illinois law has “moved away from defining a
       possessory interest in the criminal law context as having a real or personal interest in property
       to a definition that requires only that the interest be greater than that of the defendant.”
       Rothermel, 88 Ill. 2d at 547. For instance, the court had held that the definition of “owner” was
       broad enough to include a security guard employed by the owner of a store damaged by a
       defendant. Id. at 546-47 (citing People v. Tate, 87 Ill. 2d 134 (1981)). Illinois courts have also
       upheld theft convictions where the “owner” identified in the charging instrument exercised
       control over the property only as a bailee (People v. Hansen, 28 Ill. 2d 322 (1963); People v.
       Demos, 3 Ill. App. 3d 284 (1971)), as an employee of the actual owner (People v. Smith, 90 Ill.
       App. 2d 388 (1967)), or even as an FBI informant whose temporary interest in the cash
       provided to him for use in paying off the defendant was sufficient to qualify him as an “owner”
       (People v. Kaye, 154 Ill. App. 3d 562 (1987)). As this case law makes clear, “[a] theft
       indictment need not allege the legal title holder as ‘owner.’ ” People v. Woods, 15 Ill. App. 3d
221, 224 (1973). Rather, it must simply allege ownership by “an entity capable of possession.”
       Id. And, so long as the State proves that someone other than the defendant had a greater
       possessory interest in the property, the evidence is sufficient to support a conviction of theft.
       Rothermel, 88 Ill. 2d at 547.
¶ 25       In arguing otherwise, Walker relies on People v. Holloway, 90 Ill. App. 3d 1098 (1980), a
       burglary case. There, the indictment alleged that the building that the defendant was charged
       with entering unlawfully was in the “care, custody and control” of the director of the county
       housing authority. Id. at 1099. However, at trial, the director testified that the portion of the
       building entered by the defendant was leased to a Head Start day care center. Id. The appellate
       court reversed the defendant’s burglary conviction on the ground that the State had failed to
       prove that the defendant did not have authority to enter that portion of the building because the
       owner listed in the indictment had given such authority to the lessee and the lessee did not
       testify. Id.
¶ 26       We do not find Holloway persuasive for several reasons. First, it was decided before
       Rothermel, which rejected its emphasis on the formalities of legal possession, and the supreme
       court has cast doubt on its continued vitality. See People v. Holloway, 92 Ill. 2d 381, 383
       (1982) (appeal in a related case, noting that the appellate decision in Holloway had not been
       appealed and thus its correctness was not before the supreme court; however, that appellate
       decision preceded Rothermel, in which the supreme court “held that a daughter’s possession of
       a key to her mother’s house was sufficient to demonstrate an interest greater than that of the
       defendant and was therefore an adequate allegation of a possessory interest in an indictment
       for burglary”). Second, the appellate court’s reversal in Holloway was based on its
       determination that the variance between (a) the entity identified in the indictment as having
       control over the building and (b) the proof at trial regarding such control was “such a
       significant variance as to warrant a reversal.” Holloway, 90 Ill. App. 3d at 1099. Here,
       however, Walker has declined to raise any variance argument, and the holding of Holloway is
       not applicable to her argument on the different legal issue of the sufficiency of the evidence.

                                                   -7-
¶ 27       In this case, the evidence clearly showed (and Walker does not dispute) that she had no
       legal authority to receive and retain control of the proceeds from the rental of condominium
       units. To sustain her conviction of theft, the only other thing the State was required to prove
       was that someone else had a greater interest in the property than she. See W.S., 81 Ill. 2d at 257
       (“To prove the offense [of theft], it need only be shown that someone other than the accused
       possessed or held an interest in the property and that the accused was unauthorized in exerting
       control over that property.”); see also Rothermel, 88 Ill. 2d at 547 (“a possessory interest in the
       criminal law context *** requires only that the interest be greater than that of the defendant”).
       Walker asserts that, with respect to the units for which the CAs had not obtained orders of
       possession, the former owners of the units had the sole right to receive any rents. This assertion
       amounts to a concession that someone other than she (the owners) had a greater interest in the
       rental proceeds. Even if she had not made this concession, however, the evidence established
       that the named victims of her theft (the CAs) had at least a contingent interest in those
       proceeds. The CAs were entities “capable of possession” of the units (Woods, 15 Ill. App. 3d at
       224), but Walker could not assert any possessory interest in the units. Thus, the evidence was
       sufficient to support her conviction of theft of the proceeds from renting those units.
¶ 28       As to the units for which the CAs had obtained orders of possession, the possessory
       interests of the CAs were even more strongly established. On appeal, Walker argues that the
       CAs’ interests were not perfected because there was no evidence that the orders of possession
       had been placed with the sheriff for execution. However, the trial court could infer that all of
       the units had been abandoned by their former owners or else Walker would not have been able
       to rent them out. As noted by CA board president Minnberg in her testimony, the CA’s
       attorney advised the board (accurately, in our opinion) that the CA could legally assert
       possession over—and rent out—a unit whose owner had abandoned it and turned in the keys.
       Walker has not cited any legal authority establishing that the sheriff must execute an order of
       possession to transfer legal possession even where the unit is abandoned. And even if such
       authority existed, the perfection of the CAs’ property interests was not required; all that was
       required was evidence of their superior rights to the rental proceeds, which was unquestionably
       presented. We reject Walker’s assertion that the evidence did not adequately support her
       conviction.
¶ 29       Walker also raises a related argument that at most she should have been convicted of
       misdemeanor theft rather than a felony because the State did not prove that the CAs had
       possessory interests in all of the $80,850 of rental proceeds found in her bank accounts. She
       points to the testimony that the CAs were entitled to rental proceeds from vacated units only to
       the extent of any arrearages for unpaid assessments and argues that the State failed to show
       how large the arrearages were for the units she rented out. She suggests that the money actually
       owed to the CAs for such arrearages could have been less than $500, in which case the State
       would have proved only that she committed a misdemeanor, not a felony. See 720 ILCS
       5/16-1(b)(1) (West 2012).
¶ 30       This argument suffers from the same flaw as her previous argument: to convict her of
       felony theft, the State did not need to prove that the victims named in the indictment (the CAs)
       were legally entitled to more than $10,000 of the rental proceeds. Rather, the State was
       required to prove only that (1) Walker took (or exercised unauthorized control over) more than
       $10,000 in funds and (2) someone other than Walker held a superior possessory interest in
       those funds. See W.S., 81 Ill. 2d at 257; see also Rothermel, 88 Ill. 2d at 547. The State showed

                                                    -8-
       that Walker had deposited into her personal bank accounts 124 checks and money orders
       totaling $80,850, all of which were rent payments for units that Walker had no authority to rent
       out, much less to accept payments for in her own name. The State thus proved the first element,
       unauthorized exercise of control of more than $10,000. And, as noted above, there was also
       sufficient evidence that someone other than Walker (either the CAs or the owners) held a
       greater possessory interest in the funds. Walker was properly convicted of felony theft rather
       than a misdemeanor.
¶ 31        Walker’s final argument is that the trial court abused its discretion in admitting into
       evidence the State’s exhibits (orders of possession) that were not disclosed until the second day
       of trial. We review a trial court’s rulings regarding discovery issues, as well as its evidentiary
       rulings, for abuse of discretion. Reda v. Advocate Health Care, 199 Ill. 2d 47, 54 (2002);
       People v. Sutton, 349 Ill. App. 3d 608, 615 (2004). A trial court abuses its discretion only when
       its ruling is arbitrary, fanciful, or unreasonable or no reasonable person would take the view
       adopted by the trial court or when its ruling rests on an error of law. People v. Olsen, 2015 IL
       App (2d) 140267, ¶ 11.
¶ 32        Illinois Supreme Court Rule 412 (eff. Mar. 1, 2001) requires the State to disclose to the
       defendant the evidence it intends to introduce at trial. However, where rebuttal evidence is
       concerned, the State need not inform the defendant about the evidence until it forms the intent
       to introduce the evidence. “The reason for this rule is that a prosecutor cannot know whether a
       witness will be called [or documentary evidence will be submitted] in rebuttal until the defense
       testimony is heard.” People v. Pitts, 104 Ill. App. 3d 451, 457 (1982). When a defendant
       asserts that the trial court abused its discretion by refusing to exclude previously undisclosed
       rebuttal evidence, the defendant must show prejudice arising from the admission of the
       evidence. People v. Galindo, 95 Ill. App. 3d 927, 933 (1981).
¶ 33        The undisclosed exhibits about which Walker complains were orders of possession
       obtained by some of the CAs named in the indictment. Walker argues that she was prejudiced
       by their admission because, in her eyes, if the State had not submitted these exhibits, it would
       have been unable to prove her guilty of theft. But Walker’s premise is incorrect. As discussed
       above, the State was not required to prove that the CAs held perfected interests in the rental
       proceeds. Rather, it simply had to offer evidence that the CAs (or anyone other than Walker)
       had superior possessory rights to those proceeds. Rothermel, 88 Ill. 2d at 547. The testimony of
       the State’s witnesses established that the CAs had contingent interests in rental proceeds from
       the units and were “capable of possession” (Woods, 15 Ill. App. 3d at 224), thereby satisfying
       that requirement. Moreover, Walker herself concedes that the owners had interests in the
       proceeds if the CAs did not and that she had no legitimate interest in the proceeds. Thus, the
       undisclosed rebuttal exhibits were largely irrelevant to the proceedings, and Walker was not
       prejudiced by their admission. We find no error in the trial court’s ruling on this issue.

¶ 34                                       III. CONCLUSION
¶ 35       For the reasons stated, the judgment of the circuit court of Du Page County is affirmed. As
       part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for
       this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178
       (1978).

¶ 36      Affirmed.

                                                   -9-